*25In a general point of view, it may appear unreasonable that Cotton should have been decreed to pay the whole amount of his bond in money, a moiety of which was to have been paid in store goods; and that he should pay any of the costs occasioned by the loss of the bond by the other parties. But it appearing from his own confession, that an application had been made to him for the cash part of the bond before the suit was commenced; and it can not be doubted but that such an application would also have been made to him for goods, if he had paid the money when applied for; and moreover, as both whilst the said suit was depending, and since it has been determined, he has evidently been guilty of a willful delay; it seems to this court that he has destroyed his right to any equity which he might otherwise have been entitled to, by failing himself to do all the equity which he had in his power. Therefore, it is considered by the court that the decree aforesaid be affirmed, and that the appellees recover of the appellant their costs in this court expended. And may proceed to have the benefit of their decree in the court below, and recover of the-said appellant ten percentum damages on the amount of the said decree, which is ordered to be certified to the said court.